The opinion of the Court was delivered by
Gibson, C. J.
A draught or bill made payable at no particular time, is payable immediately; and to charge the drawer or an indorser, it must be presented for payment in a reasonable time after the receipt of it. In this case the draught was held back for nearly eight tnonths; a length of time which, in ordinary cases, is out of all reason. It is argued, however, that as regards the'holder, the drawers *344are to be considered as a partner firm of the house on which the bill was drawn; and that presentment or notice was unnecessary, on the principle of Northouse v. Parker, 1 Camp. 82, in which notice was ruled to be superfluous where the bill is drawn by several on one of themselves ; since the acceptor, being likewise a drawer, is necessarily apprized of the material facts, and the knowledge of one partner is the knowledge of all; the converse of which was determined in Gowen v. Jackson, 20 Johns. Rep. 178, and would be our case if the drawer here had been a member of the general firm when the bill was drawn. But the fact is, it had retired. Notice of its retirement was published in the Pittsburgh Gazette on the 12th of August, and the bill was drawn on the 27th. To this, it is said, the fact of withdrawal may not have been known to the holder when he took the bill. But of what importance-is his ignorance? It is said he may have been induced to omit the presentation of it and notice of nonpayment, by a belief that a continuance of the relation in which the parties once avowedly stood, had rendered such a measure unnecessary. Would a reasonable belief, founded on a notorious course of dealing between the parties, that the drawer had not funds in the hands of the drawee, be equivalent to the actual fact, and operate a dispensation from the duty of presentment and notice? Of collateral facts like these, the party must judge at his peril. In analogy to the revocation of an agent’s authority, notice of the dissolution of a partnership is necessary where the outgoing partner holds himself out to the world as the representative of the firm, and attempts to bind it; but not where he acts professedly and exclusively for himself. In respect to the first, the firm is bound for a supineness which, in trade, is equivalent to fraud, in not apprizing the public of the cessation of a relation which enabled each partner to contract for the whole. But in a transaction where the outgoing partner professed to treat not for the firm, but himself, it is not easy to perceive how the misconception of a fact that did not enter into the terms of the contract, can dispense with any of its incidents, or give the party dealing with him an advantage against him. But if that were otherwise, the holder having taken the bill, not in the usual course of business, but long after the reasonable and proper time for the presentment of it, must abide by the case of the payee, who was actually a partner when it was drawn, and who therefore knew that the drawer had ceased to be so. It would seem, therefore, that the cause was put on an immaterial point, and that the plaintiff was not entitled to recover.
Judgment reversed, and a venire de novo awarded.